 In the Matter of THOMASTON COTTON MiLLsandWARREN E. HALL, Jr.Case No. 10-CA-26.-Decided November 30,1949DECISIONANDORDERUn September 8, 1949, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondent filed.exceptions to the Intermediate Report and a supporting brief.TheRespondent also requested oral argument.This request is denied asthe record and brief, in our opinion, adequately present the issuesand positions of the parties.1The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings and conclusions ofthe Trial Examineronly tothe extent consistent with this Decisionand Order.1.The Trial Examiner found that the surveillance activities ofemployees Buchanan and Loy Wilson, as well as the activities of thefour other employees who assaulted Union Organizer Walk, areattributable to the Respondent.We do not agree. These employeeswere not supervisors.We do not find any convincing evidence thatthe Respondent instigated, approved, or even knew of their conduct.In fact, when the Respondent learned of the assault on Walk, it wrotetwo letters to the appropriate public officials urging a thorough inves-tigation of the affair.Moreover, there is no evidence in the record toshow that any of those employees were paid by the Respondent forthe time they devoted to the allegedly illegal activities.Under theseIPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chair-man Herzog and Members Reynolds and Gray].87 NLRB No. 44.278 THOMASTON COTTON MILLS279ocircumstances, we cannot impute liability to the Respondent solelybecause of the company-village setting. 2 It was incumbent, upon theGeneral Counsel to prove an agency relationship between the Respond-ent and the above-mentioned employees.This, we find, it has failedto do.The Respondent's failure to disprove the allegations of thecomplaint does not establish their truth.32.The Trial Examiner also found that Hammond was dischargedbecause of his union activity and not, as the Respondent contends, be-cause of his failure to perform his work and his repeated absencesfrom the sewing room.We do not agree. There is no credible evi-dence of union animus from which a discriminatory motive might beinferred, even assuming that no cause existed for the discharge 4However, the record, in our opinion, supports the Respondent's con-tention that Hammond was discharged for cause.Overseer Strick-land testified without contradicition that he had "a lot of" complaintsabout Hammond's work.5 Eula Brewer, a machine operator in thesewing room for 8 years, likewise testified that she had heard manycomplaints about Hammond's workbecause "hewouldn't fix the ma-chines."Furthermore, although it does not appear in the IntermediateReport, Hammond admitted that he had been disciplined by Strick-land for not attending to his job approximately 2 months before hisdischarge; and the evidence shows that he was also warned at thattime not to repeat theoffense,but that he nevertheless did so on theoccasion of his discharge.As the General Counsel has failed to prove that the Respondentcommitted any of the alleged unfair labor practices, we shall dismissthe complaint Vin its entirety.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued herein againstthe Respondent, Thomaston Cotton Mills, Thomaston, Georgia, be,and it hereby is, dismissed.INTERMEDIATE REPORTMr. Shally O. 'Wise,for the General Counsel.Mr. Frank A. Constangy,of Atlanta, Ga., for the Respondent.Mr. Cleburne E. Gregory, Jr.,of Atlanta, Ga., for the Charging Party.2 Cf. BibbManufacturing Co.,82 NLRB 338.SeeTnternational Longshoremen.'s and Warehousemen's Union, CIO,79 NLRB 1487.4 SeeThe Texas Company,80 NLRB 862.The Trial Examiner implies that Strickland admitted on cross-examination that hereceived complaints about Hammond from only two employees.However, Stricklandtestified that he receivedmanycomplaints but could recall thenamesof only two employees. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon a charge filed September 18, 1947, by Warren E. Hall, Jr., an attorney,the General Counsel of the National Labor Relations Board,' by the RegionalDirector for the Tenth Region (Atlanta, Georgia), issued a complaint datedJune 17, 1948, against Thomaston Cotton Mills, Thomaston, Georgia; hereincalled the Respondent, alleging that the Respondent had engaged in and vas en-gaging in unfair labor practices affecting commerce within the meaning of Section8 (1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449 (herein called the Act) and Section 8 (a) (1) and (3) and Section 2(6) and (7) of the Act as amended, 61 Stat. 136 (herein called the amended Act).Copies of the charge, the complaint, and notice of hearing were duly served uponthe Respondent and Hall.With respect to unfair labor practices the complaint alleges in substance thatthe Respondent: (1) discriminatorily discharged employee Jessie Hammond onNovember 5, 1946, because of his activities on behalf of United ConstructionWorkers, affiliatEd with United Mine Workers of America, herein called theUnion; (2) by certain named officers and agents since October 1946, has interro-gated its employees concerning their union affiliation, has threatened to closethe plant if union activities continued, has maintained surveillance of unionactivities and representatives, and has participated in and condoned a physicalassault upon a representative of the Union ; and (3) by these acts has interferedwith, restrained, and coerced its employees in the exercise of rights guaranteedby Section 7 of the Act and amended Act.On July 7, 1948, the Respondent filed with the Regional Director a motion todismiss claiming, among other things: (1) that the complaint had been issuedin violation of Section 9 (f), (g), and (h) of the amended Act; and (2) thatthe alleged unfair labor practices had occurred more than 6 months before thefiling of the charge.On July 8 the Regional Director issued an order reservingruling upon this motion to the Trial Examiner. Thereafter, on July 26, 1948,the Regional Director also referred to the Trial Examiner a motion by theRespondent for a bill of particulars.On August. 6, 1948, the Respondent filedits answer, denying that it had engaged in the alleged unfair labor practices.Pursuant to notice, a hearing was held at Thomaston, Georgia, on August 25,26, 27, 30, and 31, 1948, before Charles S. Donovan, a Trial Examiner dulydesignated by the Chief Trial Examiner.All parties were represented bycounsel; full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded all parties. OnAugust 20, 1948, before the hearing, Trial Examiner Donovan denied the afore-mentioned motion to dismiss and motion for a bill of particulars. On August 22the respondent forwarded to the Board a petition to remove cases 2 to theBoard and for intermediate exception to rulings of the Trial Examiner.OnAugust 23 the Board denied the petition.At the opening and again at the close of the hearing the Respondent reneweditsmotion to dismiss, as above described.Ruling was reserved by TrialExaminer Donovan.Ruling was also reserved upon: (1) a motion by theRespondent to strike all testimony relating to certain individuals;' and (2) a1The General Counsel and his representative at the hearing are herein called GeneralCounsel, and the National Labor Relations Board, the Board.2 This motion also related to similar issues in Cases Nos. 10-CA-20,21(B. F.GoodrichCompany).3 Oglesbee,Huckaby, and Walker. THOMASTON COTTON MILLS281motion by General Counsel to amend the complaint to include the allegationthat the Respondent had "instigated" the physical assault above referred to.Amotion to conform the pleadings to the proof in minor matters was granted byTrial Examiner Donovan.Oral argument was waived by the parties. Following the hearing briefs werefiled by counsel for the Respondent and for Hall.-Before issuing an Intermediate Report, Trial Examiner Donovan died.There-after the Chief Trial Examiner ordered the undersigned Trial Examiner, C. W.Whittemore, to prepare and issue an Intermediate Report in this case.The undersigned Trial Examiner hereby denies the motions above described :(1) by the Respondent to dismiss the complaint and to strike certain testimony;and (2) by General Counsel to amend the complaint.'Upon the entire record in the case, and having considered the briefs, theundersigned Trial Examiner makes the following :FINDINGS or FACTI.THE BUSINESS Or THE RESPONDENTThomaston Cotton Mills is a Georgia corporation ; it maintains an office andthree plants near Thomaston, Georgia, and is engaged in the manufacture, sale,and distribution of textile products.During the 12-month period just before issuance of the complaint the Respond-ent had purchased for use at said plants raw materials, consisting of cotton,parts, and supplies valued at more than $100,000, about 50 percent of which waspurchased outside the State of Georgia and shipped in interstate commerce toits plants.During the same period the Respondent manufactured, sold, anddistributed textile products valued at more than $100,000, about 70 percent ofwhich was sold and shipped to points outside the State ofGeorgia.The Respondent concedes jurisdiction of the Board.II.THE LABORORGANIZATION INVOLVEDUnited Construction Workers, affiliated with United Mine Workers of America,"is a labor organization admitting to membership employees of the Respondent.in. THE UNFAIR LABOR PRACTICESA. Major events aindissuesAt the time material to the major issues herein, the boundaries of the Re-spondent's three plant properties have also largely constituted the boundariesof an incorporated "municipality" known as East Thomaston. The three plantsare known as the Thomaston, Peerless, and Bleachery divisions.Within the"municipality" of East Thomaston are two "mill villages"-Peerless and Thom-aston.Bleachery employees live in either the Thomaston or Peerless village.East Thomaston has a commission form of local government with three com-missioners appointed by a district judge, and with the mayor being selectedfrom among themselves. During the latter part of 1946 the three commissioners4The Trial Examiner considers the allegations of the original complaint to be sufficientlybroad to cover the proposed amendment.5The complaint, issued in 1948, alleged that the United Mine workers was affiliated, inturn,with AmericanFederation of Labor.Such affiliation, as is generally known, hasbeen dissolved. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere R. J. Adams, as mayor, H. W. Ormand, and Len Deloach. Adams wassuperintendent of the Thomaston plant, and Ormand manager of the Bleachery.The commissioners serve in such offices without pay, and thus it follows thatAdams and Ormand are economically dependent upon the Respondent.The"city" judge, A. A. Hardy, was purchasing agent of the Thomaston plant. Thechief of police, George Wilson, was employed by and works for Mayor Adams.Wilson has no office, but has "headquarters" at a filling .station, lives on company-owned property, and spends a good deal of his time at the Thomaston mill office.Wilson's assistant, according to the chief's testimony, stays at the Peerlessmill office.The Respondent either owns or purchases for operation at its plantsand its mill village properties such utilities as water, gas, electricity, and sewersystems, the mills employing crews for their maintenance.In September 1946, Robert Walk, a union representative, came to Thomastonfor the purpose of organizing employees of the Respondent and of the B. F.Goodrich Company, at a neighboring mill. Soon after his arrival he was joinedby two other organizers, Grady Watson and Otis Stewart. Sometimes togetherand again separately they called on mill employees at their homes. On severaloccasions between October 16 and November 1 they were followed by personsalso in cars.Whether or not this following of union organizers was surveillanceand the question of the Respondent's responsibility for it are among the majorissues.On November 1, Walk was physically assaulted while in the company townafter visiting an employee.That the assault occurred is not disputed; theRespondent's connection with it isin issue:On or about November 5 employee Jessie A. Hammond, who had been dis-tributing union application cards in the mills, was discharged.The dischargeis in issue.B. Interference, restraint, and coercion1.SurveillanceThe preponderance of credible, uncontradicted evidence establishes and theundersigned finds that the union organizers, as they made visits to employeesat their homes in the mill villages, were followed almost daily and for hours at atime, by at least two of the Respondent's employees, Loy Wilson and R. J.Buchanan, for a period of about 3 weeks, beginning in mid-October.Workrecords of these two employees show that from October 17 to November 7 bothWilson and Buchanan, the first a plumber and the latter a section man, servedno hours at all in the mill, although each of them for 6 weeks before andafter this period worked 40 or more hours per week.No explanation wasoffered by the Respondent for the absence of the two men, nor were they calledas witnesses.Circumstances established by unchallenged testimony supportthe inference and the undersigned finds that Buchanan and Wilson were engagedin surveillance of the organizers in order to discourage them in their union solic-itation and to discourage employees whom they visited from joining. In thesetting of the company village, so completely controlled by the Respondent asdescribed in Section A above, and because their repeated and continuous actsof surveillance were performed for the benefit of the Employer and with itstacit, if not open, approval, the activities of Wilson and Buchanan are clearlyattributable to the Respondent.'6 SeeBibbManufacturingCo., 82 NLRB 338. THOMASTON COTTON MILLS283It is therefore concluded and found that by the above-described surveillancethe Respondent has interfered with, restrained, and coerced its employees in theexercise of rights guaranteed by Section 7 of the Act.'.2.The assault upon Organizer WalkCredible and undisputed evidence establishes and the undersigned finds thaton November, 1, 1946, Union Organizer Robert Walk was severely beaten on thestreet in the company village by one of four employees of the Respondent:Aliver (Pepper)Martin,Henry Cantrell, A. P. Daniel, and Tom Alsobrook.Company records were introduced to show that none of these four men were atwork that day; the Respondent offered no explanation of their absence.In summary, the assault and surrounding circumstances were as follows.After talking with Cantrell for about an hour at a filling station, Walk droveto the home of Cecil Lee, in the mill village, to pick up some signed union cards.As he came out of Lee's house, a few minutes later, a car approached in whichwere Cantrell, whom he recognized, and three others whom he apparently didnot recognize.One of them, whom he heard called "Pepper," got out of the,car, struck him over the head several times with a blackjack, kicked him inthe back, and threatened to finish him if he did not leave town. Lee was calledto the scene just after the attack, and saw Martin with "something" in hishand, standing beside Walk, and heard him say, "I told you what would happenwhen you cane in here, and if you come back in here you know what's going tohappen."Lee also saw Daniel standing by the car, and noted that Tom Also-brook was driving it.Audrey Montgomery, a mill employee living with hermother near the scene, also saw Martin standing near Walk. the latter coveredwith blood.Shortly after the assault, Overseer Dawkins twice drove to the scene, onthe latter occasion being accompanied by the mill village Police Chief Wilson!Dawkins remained in the car each time.Wilson asked questions of neighborsbut, according to his testimony, "none of them didn't know nothing."Walk remained in the vicinity for a few days, long enough to recover, and thenleft Thomaston.There is no evidence that the Respondent has ever reprimanded any of thefour employees involved in the assault.'Alsobrook was a section man ; Cantrellan overhauler; Aliver (Pepper) Martin and Daniels were doffers. All werestill employed by the Respondent at the time of the hearing.None was calledas a witness.PThe undersigned considers it unnecessary here to discuss undisputed evidence thatunion organizers were similarly followed by certain employees of the B. F. Goodrich Com-pany, during the same period.Their conduct will be described in an Intermediate Reportin Cases Nos. 10-CA-20 and 21,B.F. Goodrich Company.Not does the undersignedfind the evidence conclusive that the organizers were followed, in the sense of intendedsurveillance, by Julian Hightower, the Respondent's vice president, and Overseer F. T.Dawkins.'Dawkins admitted going once to the scene, with Wilson, but denied the first visit.The undersigned accepts the testimony of employees Lucille Dawson and her daughter,Audrey Montgomery, as the more credible on the disputed point.Dawkins' testimony, ingeneraland where lacking in credible corroboration, falls short of being trustworthy.Hedenied knowing anything about union organization activity untilafterthe assault.°The record contains a good deal of testimony relating to a purported investigationmade thereafter by local authorities.The undersigned considers it immaterial to theissue of the Respondent's responsibility.There is no evidence that the Respondent everdisavowed to its employees generally its responsibility, made known to them its disapprovalof suchacting, or disciplined the actual participants. 284DECISIONSOF NATIONALLABOR RELATIONS BOARDAlthoughofficials of the Respondent denied knowledge of the assault untilafter it occurred,the circumstances defy belief of the denial.For more than2 weeks two of its employees were openly trailing Walk and other organizers.Surveillance continuedafterthe assault.The four men were absent on Novem-ber 1, and no explanation was offered for their absence. Dawkins visitedthe scene twice, and according to his own testimony merely sat in the car.Thesubservience of the police chief to the Respondent's interests has already beendescribed.The undersigned Trial Examiner concludes and finds that the Respondentclearly condoned,and under the circumstances above described by the actsof its employees in effect participated in a physical assault upon OrganizerWalk, thereby discouraging union activity and interfering with, restraining, andcoercing employees in the exercise of rights guaranteed in Section7 of the Act10-C. The discharge of Jessie A. Hammond1.Events surrounding the dischargeHammond was a machine fixer at the time of his discharge on November 5,1946, a few days after the attack upon Walk in the mill village. He hadworked for the Respondent in preceding years ; his last period of uninterruptedservice began in February 1946, upon his leaving the U. S. Navy.He became interested in union activity about 3 weeks before being discharged.He was visited at his home. by union organizers, who were followed there byWilson during the surveillance above described.He signed a union applicationand distributed about 25 such cards for signature among the employees in themill.The undersigned is convinced and finds that Hammond's interest inand activity on behalf of the Union became known to officials of the Respond-ent before November 5.At the end of his shift on November 5 he was discharged by Overseer WilliamStrickland.Hammond asked why. Strickland replied that it was becauseof complaints, but gave him no further particulars..2. The Respondent's contentions as to the dischargeOverseer Strickland testified that for a period of 2 months before November5 Hammond continuously left his job and could not be found, and that "nearlyevery day" he had complaints from sewers, and was obliged to hunt for Ham-mond.He testified that he had to search twice for Hammond on November 5,and on the last occasion discharged him.In apparent support of its contention that Hammond was discharged for cause,the Respondent introduced two documents, claimed by Strickland to be con-temporary.One, a "Termination Card" bearing the date of November 5, 1946,states as the "reason for separation" :Work not satisfactory left job on 9/12/46 and went to Five Points whenhe Returned I could smell Bear (sic) or wine on his breath the same dayIt was signed by Strickland.lUThe record contains flatly contradictory testimony as to certain remarks, clearlycoercive if made, which former employee Peaster testified were uttered to him by second-hand Stallings.Not having observed the demeanor of the two witnesses as they testified,the undersigned Trial Examiner considers it unnecessary to attempt resolution of the con-flict in testimony.Conduct of the Respondent's agents has already been found coercive.0 THOMASTON COTTON MILLS285Another document,bearing the date 11-7-46,was prepared a few days later,according to Strickland,at the request of the personnel office. Its text reads :After first warned on several occasions sewers complained that it wasdifficult to get Hammond to work on stopper machines and whin(sic) I lookedfor him I found him standing around talking or in rest room this causedsewer to be dissatisfied due to loss of production.On day of Discharge 11-5 sewer complained of machine being broke downand unable to find Hammond I found him in rest room smoking and killingtime.Since repeated warnings did not seam to Straighten him out I gavehim his time.I told him when I discharged him that I had talked to him several timesabout not staying on his job and it did not do any Good I would have toget someone else.On cross-examination Stricklandadmitted that he hadnever had any colu-plaints about Hammond during his previousemployment periods,and said hecould recall but two.persons who had ever complained about him.One of the twohad no complaint about hiswork, butabout an entirely different matter, whichoccurred long before the discharge,and was noted'nowhere in the documentsas a reason for the discharge.3.Conclusions as to the dischargeThe circumstances surrounding the discharge. including the open violenceagainst a union organizer, the following of an organizer to Hammond's home,and the inadequacy and inconsistency of the evidence offered to support theclaim of discharge for cause, persuade the undersigned Trial Examiner, and it isconcluded and found, that there is no merit in the reasons advanced by Strick-land, but that Hammond was in fact discriminatorily discharged because of hisinterest in and activity on behalf of the Union, and in order to discourage unionactivity among the employees, and that by the discharge the Respondent inter-fered with, restrained, and coerced its employees in the exercise of rights guar-anteed by the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of the Respondent.set forth in Section III above, occurring inconnection with its operations described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.It has been found that the Respondent discriminated in regard to the hireand tenure of employment of Jessie Hammond. It will, therefore, be recom-mended that the Respondent offer to Hammond immediate and full reinstatementto his former or substantially equivalent position,11 without prejudice to his11In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position wher-ever possible and if such position is no longer in existence then to a substantially equiva-lent position."SeeThe Chase National Bank of the City of New York, San Juan, PuertoRico, Branch,65 NLRB 827. 286DECISIONS OF NATIONAL LABOR' RELATIONS BOARDseniority or other rights and privileges, and make him whole for any loss ofpay he may have suffered by reason of the Respondent's discrimination againsthim by payment to him of a sum of money equal to that which he normallywould have earned as wages as an employee from the date of his discharge tothe date of the offer of reinstatement less his net earnings during such period.The undersigned is convinced that the unfair labor practices found manifestlyindicate a disposition on the part of the Respondent to thwart self-organizationof its employees and to deprive them of their rights under the Act. There is alikelihood not only that such acts may be repeated but that other unfair laborpractices proscribed by the Act may be resorted to or committed by the Re-spondent. It will therefore be recommended that the Respondent be ordered tocease and desist from in any manner interfering with, restraining, or coercingits employees in the exercise of their rights as guaranteed by Section 7 of theAct.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.United Construction Workers, affiliated with the United Mine Workers ofAmerica, is a labor organization within the meaning of Section 2 (5) of theAct and amended Act.2.By discriminating in regard to the hire and tenure of employment of JessieHammond,thereby discouraging membership in United ConstructionWorkers,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (3) of the Act and Section 8 (a) (3) of the amended Act.3.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of theAct andSection 8 (a) (1) of the amended Act.4.Theaforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act and amendedAct.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, upon theentire record in the case, and pursuant to Section 10 (c) of the amended Act, theTrial Examiner recommends that Thomaston Cotton Mills, Thomaston, Georgia,its officers, agents, successors, and assigns shall:1.Cease and desist from :(a) Discouraging membership in United Construction Workers, affiliated withUnited Mine Workers of America, or in any other labor organization of itsemployees, by discriminatorily discharging, refusing to reinstate, or by dis-criminating in regard to their hire or tenure of employment, or any termor condition of employment;(b)By surveillance, assault, or in any manner interfering with, restraining,or coercing its employees in the exercise of rights to self-organization, to formlabor organizations, to join or assist United Construction Workers, affiliatedwith United Mine Workers of America, or any other labor organization, tobargain collectively through representatives of their own choosing, and to en-gage in concerted activities, for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act and amended Act. THOMASTON COTTON MILLS2872.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act:(a) Offer to Jessie Hammond immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority or otherrights and privileges, and make him whole in the manner set forth in SectionV above, entitled "The remedy" ;(b)Post at itsplants inEast Thomaston, Georgia, copies of the notice attachedhereto and marked Appendix A.Copies of said notice, to be furnished by theRegional Director for the Tenth Region, after being signed by representativesof the Respondent, shall be posted by the Respondent immediately upon receiptthereof, and maintained by it for sixty (G0) days thereafter, in conspicuousplaces, includingall places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Tenth Region in writing,withintwenty (20) days from the date of the receipt of this Intermediate Report, whatsteps the Respondent has taken to comply herewith.It is also recommended that unless on or before twenty (20) days, from thedate of the receipt of this Intermediate Report,, the Respondent notifies the saidRegional Director in writing that it will comply with the foregoing recom-mendations, the National Labor Relations Board issue an order requiring theRespondent to take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding (in-cluding rulings upon all motions or objections) as he relies upon, together withthe originaland six copiesof a brief in support thereof ; and any party may,within thesame period, file an original and six copies of a brief in support of theIntermediateReport.Immediately upon the filing of such statement of ex-ceptions and/or briefs, the party tiling the same shall serve a copy thereof uponeach of the other parties.Statements of exceptions and briefs shall designateby precise citation the portions of the record relied upon and shall be legiblyprinted or mimeographed, and if mimeographed shall be double spaced.Proofof service on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.85.As further provided in said Section 203.46should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the afore-said Rules and Regulations, the findings, conclusions, recommendations, andrecommended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions, and order, and all objections thereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 8th day of September 1949.C.W. WHITTEMORE,Trial Exantiiier. 288'DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to recommendations of a Trial Examiner of the National Labor.Relations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labororganizations,to join or assist UNITED CONSTRUCTION WORKERS,affiliated withUNITEDMINEWORKERS OF AMERICA or any other labor organization,to bargaincollectively through representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection.WE WILL OFFER to the.employee named below immediate and full rein-statement to his former or substantially equivalent position without preju-dice to any seniority or other rights and privileges previously enjoyed, andmake him whole for any loss of pay suffered as a result of the discrimination.Jessie HammondAll our employees are free to become or remain members of the above-namedunion orany other labor organization.We will not discriminate in regard tohire ortenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.THOMASTON COTTON MILLS,Employer.By -------------------------------(Representative)(Title)Dated ------------------------------------------This notice must remainposted for 60 days from the date hereof, and must notbe altered,defaced, or covered by any other material. .